WOLF, J.,
concurring.
Normally the question of the sufficiency of an unemployment claimant’s efforts to preserve employment prior to quitting would involve questions of fact to be determined by the appeals referee. If the claimant’s efforts had been at issue, the proper remedy would be to remand the case for further factual determinations. As pointed out by the majority, the employer in this case did not defend based upon the lack of effort by the claimant to preserve his job. Under these unique circumstances, I concur in the court’s decision to award benefits.